Case 17-06689        Doc 34     Filed 01/16/19     Entered 01/16/19 14:52:13          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-06689
         Marlene Thomas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/06/2017.

         2) The plan was confirmed on 05/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,185.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-06689       Doc 34     Filed 01/16/19    Entered 01/16/19 14:52:13                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $13,668.75
        Less amount refunded to debtor                       $1,065.11

 NET RECEIPTS:                                                                                 $12,603.64


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $738.33
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,738.33

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ASHRO LIFESTYLE               Unsecured         596.00        606.49           606.49          99.72       0.00
 CARMAX AUTO FINANCE           Secured             0.00          0.00             0.00           0.00       0.00
 CAVALRY SPV I LLC             Unsecured         458.00        497.56           497.56          81.81       0.00
 CAVALRY SPV I LLC             Unsecured      2,267.00       2,267.08         2,267.08        372.75        0.00
 CLUB MORNINGSIDE HOA          Secured        1,050.00       1,028.15         1,028.15      1,028.15        0.00
 COMENITY BANK                 Unsecured         296.00        296.08           296.08          48.68       0.00
 COMENITY BANK                 Unsecured      1,174.00       1,174.72         1,174.72        193.14        0.00
 COMENITY BANK                 Unsecured      2,269.00       2,351.43         2,351.43        386.62        0.00
 COMENITY BANK                 Unsecured      1,292.00       1,292.70         1,292.70        212.54        0.00
 COMENITY CAPITAL BANK         Unsecured         950.00        957.88           957.88        157.49        0.00
 DEPARTMENT STORE NATIONAL BA Unsecured          936.00        936.77           936.77        154.02        0.00
 EXETER FINANCE CORP           Unsecured     21,471.00           0.00             0.00           0.00       0.00
 GREAT AMERICAN FINANCE        Secured        1,977.91       1,977.91         1,977.91      1,977.91      85.75
 JEFFERSON CAPITAL SYSTEMS     Unsecured         618.00        643.54           643.54        105.81        0.00
 LVNV FUNDING                  Unsecured            NA       3,666.77         3,666.77        619.64        0.00
 LVNV FUNDING                  Unsecured      1,208.00       1,274.90         1,274.90        209.62        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         715.00        765.67           765.67        125.89        0.00
 MONROE & MAIN                 Unsecured         456.00        464.21           464.21          76.32       0.00
 ONEMAIN                       Unsecured      6,373.00           0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         663.00        675.36           675.36        111.04        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,191.00       1,237.92         1,237.92        203.54        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      2,168.00       2,248.38         2,248.38        369.67        0.00
 PROG LEASING LLC              Unsecured            NA         828.75           828.75          47.51       0.00
 QUANTUM3 GROUP                Unsecured         863.00        917.89           917.89        150.92        0.00
 DISH NETWORK                  Unsecured         602.00           NA               NA            0.00       0.00
 AT&T                          Unsecured         114.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-06689      Doc 34        Filed 01/16/19    Entered 01/16/19 14:52:13                  Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal       Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
 PAYPAL/GECRB                    Unsecured         300.00             NA           NA             0.00        0.00
 I C SYSTEM INC                  Unsecured         179.00             NA           NA             0.00        0.00
 MATTESON ORTHODONTICS           Unsecured      1,320.00              NA           NA             0.00        0.00
 MIDWEST ANESTHESIOLOGISTS LTD   Unsecured      4,550.00              NA           NA             0.00        0.00
 TD BANK USA NA                  Unsecured      1,030.00         1,030.40     1,030.40         169.42         0.00
 US DEPARTMENT OF EDUCATION      Unsecured     10,365.00       10,564.44     10,564.44         877.35         0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                  $0.00
       Mortgage Arrearage                                       $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                  $0.00              $0.00                  $0.00
       All Other Secured                                    $3,006.06          $3,006.06                 $85.75
 TOTAL SECURED:                                             $3,006.06          $3,006.06                 $85.75

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $34,698.94             $4,773.50                  $0.00


 Disbursements:

        Expenses of Administration                               $4,738.33
        Disbursements to Creditors                               $7,865.31

 TOTAL DISBURSEMENTS :                                                                          $12,603.64




UST Form 101-13-FR-S (9/1/2009)
Case 17-06689        Doc 34      Filed 01/16/19     Entered 01/16/19 14:52:13            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
